       Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE                      §     CIVIL ACTION NO: 2:19-cv-10870
COMPLAINT OF M/V CANDY STORE,             §
LLC, AS OWNER, CANDY FLEET, L.L.C.        §     SECTION: “D”
AS OPERATOR AND OWNER PRO HAC             §
VICE, AND M/V CANDY STORE, IN REM         §     HONORABLE JUDGE AFRICK
FOR EXONERATION FROM OR                   §
LIMITATION OF LIABILITY                   §     MAGISTRATE MEERVELD
                                          §
******************************************************************************

    ANSWER TO COMPLAINT FOR EXONERATION FROM OR LIMITATION OF
    LIABILITY AND CLAIM ON BEHALF OF DHD OFFSHORE SERVICES, LLC

        NOW INTO COURT, through undersigned counsel, comes DHD OFFSHORE SERVICES,

LLC (“DHD”), who answers the Complaint of M/V CANDY STORE, LLC as owner, CANDY

FLEET, LLC, as operator and owner pro hac vice, and M/V CANDY STORE, in rem for Limitation

of Liability as follows:

                                        FIRST DEFENSE

        The Complaint for Exoneration from or Limitation of Liability (the “Complaint”) fails to

state a claim upon which relief can be granted.

                                      SECOND DEFENSE

        The Complaint neither states well-pleaded facts nor otherwise sufficiently pleads allegations

establishing entitlement to relief under 46 U.S.C. §30501, et seq.

                                        THIRD DEFENSE

        In answer to the specific allegations of the Complaint, DHD respectfully avers as follows:

                                                  1.

        The allegations contained in Paragraph 1 are denied for lack of sufficient information to

justify a belief therein.
       Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 2 of 8



                                                  2.

        The allegations of Paragraph 2 are denied for lack of sufficient information to justify a belief

therein.

                                                  3.

        The allegations of Paragraph 3 are denied for lack of sufficient information to justify a belief

therein.

                                                  4.

        The allegations contained in Paragraph 4 are denied for lack of sufficient information to

justify a belief therein.

                                                  5.

        The allegations contained in Paragraph 5 are denied for lack of sufficient information to

justify a belief therein.

                                                  6.

        The allegations contained in Paragraph 6 are denied for lack of sufficient information to

justify a belief therein.

                                                  7.

        The allegations contained in Paragraph 7 are denied for lack of sufficient information to

justify a belief therein.

                                                  8.

        Paragraph 8 sets forth conclusions of law, which require neither an affirmative nor negative

response on behalf of DHD. To the extent a response is deemed necessary, the allegations contained

in Paragraph 8 are denied for lack of sufficient information to justify a belief therein.
       Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 3 of 8



                                                 9.

        The allegations contained in Paragraph 9 are denied for lack of sufficient information to

justify a belief therein.

                                                 10.

        The allegations contained in Paragraph 10 are denied.

                                                 11.

        The allegations contained in Paragraph 11 are denied.

                                                 12.

        Paragraph 12 sets forth conclusions of law, which require neither an affirmative nor negative

response on behalf of DHD. To the extent a response is deemed necessary, the allegations of

Paragraph 12 are denied for lack of sufficient information to justify a belief therein.

                                                 13.

        The allegations contained in Paragraph 13 are denied.

                                                 14.

        The allegations contained in Paragraph 14 are denied for lack of sufficient information to

justify a belief therein.

                                                 15.

        The allegations contained in Paragraph 15 require neither an affirmative nor negative

response on behalf of DHD. To the extent a response is deemed necessary, the allegations of

Paragraph 15 are denied for lack of sufficient information to justify a belief therein.

                                                 16.

        The allegations contained in Paragraph 16 are denied for lack of sufficient information to

justify a belief therein.
       Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 4 of 8



                                                 17.

        The allegations contained in Paragraph 17 are denied for lack of sufficient information to

justify a belief therein.

                                                 18.

        The allegations contained in Paragraph 18 are denied for lack of sufficient information to

justify a belief therein.

                                                 19.

        The allegations contained in Paragraph 19 are denied for lack of sufficient information to

justify a belief therein.

                                                 20.

        The allegations contained in Paragraph 20 are denied for lack of sufficient information to

justify a belief therein.

                                                 21.

        The allegations contained in Paragraph 21 require neither an affirmative nor negative

response on behalf of DHD. To the extent a response is deemed necessary, the allegations of

Paragraph 21 are denied for lack of sufficient information to justify a belief therein.



        In further answer, DHD avers:

                                      FOURTH DEFENSE

        DHD avers that it was in no way responsible for the incident in question.

                                        FIFTH DEFENSE

        DHD avers the incident at issue was caused by the negligence of Complainant and/or its

principles, agents, servants, and/or employees, and/or was caused by the unseaworthiness of the M/V
       Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 5 of 8



CANDY FLEET.

                                         SIXTH DEFENSE

        DHD further avers that the incident at issue was caused in whole or in part by the fault, acts,

negligence, or omissions of third parties or individuals (including but not limited to Lance Folse)

for whom DHD has no legal responsibility or liability, such parties being solely and/or concurrently

at fault or negligent.

                                      SEVENTH DEFENSE

        DHD reserves the right to supplement or amend its Answer and affirmative defenses and

to assert any other rights, claims, and defenses.



                         CLAIM OF DHD OFFSHORE COMPANY, LLC

        AND NOW, further responding, the Claim of DHD, a Louisiana entity authorized to do and

doing business in the State of Louisiana and within the territorial jurisdiction of this Court, with

respect avers:

                                                    1.

        Defendant, M/V CANDY STORE, LLC, is a Louisiana limited liability company with its

registered business establishment in Morgan City, LA and its agent for service of process in New

Orleans, LA.

                                                    2.

        Defendant, CANDY FLEET, LLC, is a Louisiana limited liability company with its

registered business establishment and agent for service of process in Morgan City, LA.

                                                    3.

        Upon information and belief, the M/V CANDY STORE is owned and/or operated by M/V
      Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 6 of 8



CANDY STORE, LLC and/or CANDY FLEET, LLC.

                                                 4.

       On or about October 19, 2018, DHD was providing contract labor to Diamond Services

Company, which was in turn was providing salvage operations to Defendants through the use of

Diamond’s material barges.

                                                 5.

       On or about October 19, 2018, Lance Folse, a DHD employee, was working aboard the

CBC672, a material barge operated by Diamond Services Company, in connection with the salvage

operations being performed regarding the M/V CANDY FLEET.

                                                 6.

       Upon information and belief, Lance Folse alleges he incurred personal injury on or about

October 19, 2018.

                                                 7.

       As Jones Act employer, DHD may be obligated to pay maintenance and cure benefits on

behalf of Lance Folse due to his alleged injury while in the service of the vessel.

                                                 8.

       DHD specifically and expressly denies any liability unto Lance Folse, and moreover, denies

any fault, negligence, or lack of due care on its part. Instead, DHD would show that whatever

damages, if any, sustained by Lance Folse were, to the extent the facts demonstrate, directly and

proximately caused by the fault, negligence, or lack of due care of the Defendants and/or the

unseaworthiness of the M/V CANDY STORE and/or the contributory negligence of Lance Folse

and/or fault of third parties for whom DHD is not legally responsible.
      Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 7 of 8



                                                 9.

       To the extent that Defendants are found liable for the October 19, 2018 incident, DHD seeks

recovery against Defendants for all damages incurred or that may be incurred by DHD as a result

of the incident, including, but not limited to, reimbursement of maintenance and cure benefits paid

or to be paid to or on behalf of Lance Folse.

                                                10.

       Furthermore, in the event that DHD is held liable or otherwise found responsible in

connection with the October 19, 2018 incident (such liability being expressly denied), then DHD

shall be entitled to a judgment against Defendants for contribution and/or indemnity for all damages

incurred or that may be incurred by DHD as a result of the fault, negligence, and/or unseaworthiness

attributable to Defendants.



       WHEREFORE, premises considered, DHD OFFSHORE SERVICES, LLC, respectfully

prays that this Answer be deemed good and sufficient and that after all delays and due proceedings

had, there be judgment against the M/V CANDY STORE, LLC and/or the CANDY FLEET, LLC,

requiring it to indemnify and/or reimburse DHD for any and all maintenance and cure benefits paid

to or on behalf of Lance Folse and for any and all other general and equitable relief as may be just

and proper.
      Case 2:19-cv-10870-WBV-JVM Document 14 Filed 10/04/19 Page 8 of 8



                                                    Respectfully submitted,

                                                    MAHTOOK & LAFLEUR
                                                    (A Limited Liability Company)


                                                    s/ Ward F. Lafleur
                                                    WARD F. LAFLEUR - I.D. NO. 01770
                                                    JULIE I. FAULK - I.D. NO. 36453
                                                    600 Jefferson Street, Suite 1000
                                                    Post Office Box 3089
                                                    Lafayette, Louisiana 70502
                                                    Telephone: (337) 266-2189

                                                    COUNSEL FOR DHD OFFSHORE
                                                    SERVICES, LLC




                                           CERTIFICATE

       I HEREBY CERTIFY that the above and foregoing has this date been served on all

counsel of record in this proceeding by:

       (    ) Hand Delivery                         (    ) Prepaid U.S. Mail

       (    ) Facsimile                             (    ) Federal Express

       (    ) Electronic Mail                       ( X ) CM/ECF Filing System

       Lafayette, Louisiana, this 4th day of October, 2019.


                                              s/ Ward F. Lafleur
                                              WARD F. LAFLEUR
